                                                                                                       FILED
                                                                                              2018 Nov-01 PM 03:36
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

ADAN ALI AHMED,                                  )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )
                                                 )    Case No. 4:18-cv-00528-LSC-HNJ
JEFF. B. SESSIONS, ATTORNEY                      )
GENERAL and SCOTT HASSELL,                       )
                                                 )
       Respondents.                              )

                              MEMORANDUM OPINION

       Petitioner, Adan Ali Ahmed, filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 challenging the legality of his continued detention by federal

immigration authorities pending his removal from the United States under the

Immigration and Nationality Act. (See Doc. 1). Respondents move to dismiss the

action as moot based on Petitioner’s July 5, 2018, release from ICE custody. (Doc.

11).

       Respondents support the motion with a declaration by Bryan S. Pitman, an

ICE Supervisory Detention and Deportation Officer. (Doc. 11-1). Pitman’s review

of Petitioner’s detention history on the ICE database confirms his July 5, 2018,

release. (Id. at 1).1 A certified copy of Petitioner’s detention history obtained from


1
 A certified copy of Petitioner’s detention history obtained from the official U.S. Immigration and
Customs Enforcement database corroborates Pitman’s testimony to the extent he testifies about
Petitioner’s July 5, 2018, release on an order of supervision. (Id. at 1-2).
                                                1
the official U.S. Immigration and Customs Enforcement (“ICE”) database

corroborates Pitman’s testimony to the extent he testifies about Petitioner’s July 5,

2018, release on an order of supervision. (Id. at 2-3). However, the document also

shows the ICE Oakdale Processing Center in LaSalle, Louisiana, released Petitioner to

the Port Isabel Service Processing Center at “27991 Buena Vista Boulevard, Los

Fresnos, TX [78566].” Id. at 2. Therefore, on October 1, 2018, the magistrate judge

ordered Respondents to provide Petitioner’s current address. (Doc. 13). On October

19, 2018, Respondents provided the declaration of Mr. Pitman, who attests that his

review of the ICE computer database shows Petitioner left the following forwarding

address: 1567 Alconbury Road, Apt. F., Baltimore, MD 21221. (Doc. 14-1).

      Petitioner’s release on an Order of Supervision renders his petition seeking that

very relief moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003) (“a case

must be dismissed as moot if the court can no longer provide ‘meaningful relief’”); see

also Spencer v. Kemna, 523 U.S. 1, 7-8 (1998) (once a habeas petitioner is released from

custody, he must demonstrate collateral consequences to avoid mootness doctrine).

Accordingly, this matter is due to be dismissed. Khader v. Holder, 843 F. Supp. 2d

1202, 1202 (N.D. Ala. 2011).

      A separate order will be entered.




                                           2
DONE and ORDERED on November 1, 2018.



                           _____________________________
                                  L. Scott Coogler
                            United States District Judge
                                                       160704




                          3
